Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Centene Corporation: We consent to the incorporation by reference in the registration statement on FormS-8 (Nos.333-108467, 333-90976, and 333-83190) and in the registration statement on FormS-3 (Nos.333-164390 and 333-174164) of Centene Corporation of our reports dated February 20, 2012, with respect to the consolidated balance sheets of Centene Corporation as of December31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form10-K of Centene Corporation. /s/ KPMG, LLP St.Louis, Missouri February 20, 2012
